Citation Nr: 0101188	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-24 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent prior to July 26, 1999, for status post back 
strain, muscle spasm.

2.  Entitlement to an initial evaluation in excess of 
20 percent as of July 26, 1999, for status post back strain, 
muscle spasm.

3.  Entitlement to an initial evaluation in excess of 
10 percent for osteoarthritis of the right knee.

4.  Entitlement to an initial evaluation in excess of 
10 percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to November 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1994 and November 1994 rating 
decisions of the Washington, D.C., Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1994 
rating decision, the RO granted service connection for status 
post back strain, muscle spasm and assigned a 10 percent 
evaluation, effective December 1, 1993.  In the October 1994 
rating decision, the RO granted service connection for 
osteoarthritis of the right knee and osteoarthritis of the 
left knee and assigned 10 percent evaluations for each knee, 
effective December 1, 1993.

In a January 2000 rating decision, the RO granted a 
20 percent evaluation for status post back strain, muscle 
spasm, effective July 26, 1999.


REMAND

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in November 2000.  He and his 
representative asserted that the September 1994 and October 
1994 examinations and the July 1999 examination were 
inadequate in that they did not address findings in 
compliance with the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board agrees and finds that another 
examination is necessary.

Additionally, the Board notes that in the September 1994 
rating decision on appeal, the RO granted service connection 
for athlete's foot and assigned a noncompensable evaluation, 
effective December 1, 1993.  The veteran appealed the 
noncompensable evaluation, and in a June 1995 rating 
decision, the RO granted a 10 percent evaluation, effective 
December 1, 1993, and reclassified the service-connected 
disability as tinea pedis; athlete's feet.  The veteran did 
not notify the RO that he was satisfied with the grant of the 
10 percent evaluation, and thus, that issue remained on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (it is 
presumed that the veteran is seeking the maximum benefit 
allowed by law and regulation, and that such claim remains in 
controversy where less than the maximum available benefit is 
awarded).  The RO has not issued a statement of the case as 
to the assignment of a 10 percent evaluation.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his status post 
back strain, muscle spasm, osteoarthritis 
of the right knee, and osteoarthritis of 
the left knee.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If the RO cannot obtain any of 
the medical records indicated by the 
veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2. The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
status post back strain, muscle spasm; 
osteoarthritis of the right knee; and 
osteoarthritis of the left knee.  All 
necessary tests and studies, including x-
rays and range of motion studies (in 
degrees) should be performed and 
reported. The examiner is requested to 
review the veteran's claims folder in 
conjunction with this examination.  The 
examiner should be specifically requested 
to identify the affected muscle groups 
and joints and to identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected (1) status post back strain, 
muscle spasm; (2) osteoarthritis of the 
right knee; and (3) osteoarthritis of the 
left knee.  

Based on this review and associated 
clinical findings, the examiner is 
requested to offer an opinion as to each 
disability whether it is at least as 
likely as not that pain could 
significantly limit functional ability of 
the affected muscle group(s) and joint(s) 
during flare-ups.  The examiner should 
also be requested to determine for each 
muscle group and joint whether, and to 
what extent, it exhibits weakened 
movement, excess fatigability, and/or 
incoordination.  Any opinion expressed 
should be accompanied by a written 
rationale.

3.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for tinea pedis; 
athlete's feet.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2000).  Thereafter, if an appeal has 
been perfected, this issue should be 
returned to the Board.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


